DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 10/25/2021 are entered. Claims 5 and 6 are withdrawn.
Drawings
The drawings were received on 10/25/2021.  These drawings are acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the means or generic placeholder is not preceded by a structural modifier.
“refrigerant liquid driving unit circulating the refrigerant liquid” includes the generic/nonce term “unit” coupled with the function of “circulating the refrigerant”. A return to the specification provides for a pump. Therefor the limitation is interpreted as a pump or equivalents thereof.
“a refrigerant storage unit storing the refrigerant liquid ” includes the generic/nonce term “unit” coupled with the function of “storing the refrigerant liquid”. A return to the specification provides for a tank. Therefor the limitation is interpreted as a tank or equivalents thereof.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Louvar et al (US 2012/0324933).
Regarding claim 1, Louvar discloses (references made to figure 2 unless otherwise noted) a phase-change cooling system comprising:
an evaporator (2) holding a refrigerant liquid receiving heat from a heat generating source; 
a condenser (4) releasing heat of a refrigerant vapor generated by vaporization of the refrigerant liquid at the evaporator (2) and generating the refrigerant liquid; 
a refrigerant liquid driving unit (1) circulating the refrigerant liquid; 
a first piping unit (piping shown in figure 2 connecting said components) for connecting the evaporator (2) and the condenser (4); 
a second piping unit (piping shown in figure 2 connecting said components) connecting the condenser (4) and the refrigerant liquid driving unit (1);
a third piping unit ((piping shown in figure 2 connecting said components)) connecting the refrigerant liquid driving unit (1) and the evaporator (2); and 
a fourth piping unit (6) having one end connected to the first piping unit (at outlet of 2) at a first connection point and another end connected to the second piping unit (at bottom of 5) at a second connection point; 
a refrigerant storage unit (5) storing the refrigerant liquid, the refrigerant storage unit (5) being provided within a flow channel formed with the second piping unit; wherein 
the first connection point (inlet of 6) is positioned at a lower place than a position between the refrigerant liquid and the refrigerant vapor in the first piping unit (interface (reference notes mixed refrigerant exiting 2; first connection point is at exit of 2 therefor interface is still above; additionally system is capable of liquid at said position) at a time when the refrigerant liquid driving unit (1) is started up, and
the refrigerant storage unit (5) is positioned above the second connection point (figure 2 shows second connection point at a bottom of 5 and therefor refrigerant storage unit is above).
Alternatively to the extent applicant regards the refrigerant storage unit (5) of Louvar as not being above the second connection point; it has been held that mere rearrangement of parts is obvious when operation of the device is not modified. It would have been obvious to one of ordinary skill in the art to have provided the second connection point below the refrigerant storage unit, rather than connected through a bottom of a sidewall thereof as shown in figure 2, in order to decrease connections present at the storage unit 5 and thereby decrease manufacturing cost and processes as well as reduce the risk of leakage. Still further, examiner takes official notice that T-couplings are old and well known connection types. It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the element of  connecting line 6 directly to the bottom of storage vessel 5. It is known in the art to substitute a direct connection for  a T-fitting. The result of the substitution would have been predictable, both providing the outlet of 6 near the outlet of 5. MPEP 2143 B.
Regarding claim 2, Louvar discloses wherein the refrigerant storage unit (5) is arranged in such a way that an  interface (see Fig 2: within refrigerant storage unit 5) between the refrigerant liquid and the refrigerant vapor at a time when the refrigerant liquid driving unit (1) is stopped is positioned at a lower place than a top of the refrigerant storage unit (5, see Fig 2: in an upright orientation, the interface is lower than the top of the refrigerant storage unit). 
Regarding claim 3, Louvar discloses 2wherein the refrigerant storage unit (5, see Fig 2) is positioned above the refrigerant liquid driving unit (1, see Fig 2: in an upright position, the refrigerant storage unit is positioned above the refrigerant driving unit).  
Regarding claim 4, Louvar discloses wherein the refrigerant storage unit (5, see Fig 2) is positioned at a lower place than the first connection point (at connection of outlet of 2 and inlet of 6, see Fig 2: in an upright position, the refrigerant storage unit is positioned lower than the first connection point).    
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (US 10,845,127) in view of Louvar et al (US 2012/0324933).
Regarding claim 1, Aoki discloses (references made to figure 6 unless otherwise noted) a phase-change cooling system comprising:
an evaporator (2) holding a refrigerant liquid receiving heat from a heat generating source; 
a condenser (3) releasing heat of a refrigerant vapor generated by vaporization of the refrigerant liquid at the evaporator (2) and generating the refrigerant liquid; 
a first piping unit (4) for connecting the evaporator (2) and the condenser (3); 
a second piping unit (5c) connecting the condenser (3);
a third piping unit (5b) connecting the evaporator (2); and 
a fourth piping unit (7) having one end connected to the first piping unit (4) at a first connection point and another end connected to the second piping unit (5c) at a second connection point; 
a refrigerant storage unit (6) storing the refrigerant liquid (vessel is capable of storage), the refrigerant storage unit (6) being provided within a flow channel formed with the second piping unit (5c); wherein 
the first connection point (inlet of 7) is positioned at a lower place than a position of an interface between the refrigerant liquid and the refrigerant vapor in the first piping unit (liquid-gas interface shown above connection in figure 6), and
the refrigerant storage unit (6) is positioned above the second connection point (outlet of 7).
Aoki lacks a driving unit, and instead relies upon the thermosiphon effect to circulate the refrigerant. Louvar discloses a similar system that includes actively pumping (with pump 1) the refrigerant. It would have been obvious to one of ordinary skill in the art to have provided Aoki with the pump of Louvar in order to increase the rate of flow of refrigerant and thereby enhance heat transfer, for example under high demand conditions.
Regarding claim 2, Aoki and Louvar disclose wherein the refrigerant storage unit (6) is arranged in such a way that an  interface  between the refrigerant liquid and the refrigerant vapor at a time when the refrigerant liquid driving unit (1; provided by Louvar) is stopped is positioned at a lower place than a top of the refrigerant storage unit (figure 6 shows the gas-liquid interface being below the top of 6). 
Regarding claim 3, Aoki and Louvar disclose 2wherein the refrigerant storage unit (6) is positioned above the refrigerant liquid driving unit (modification at claim 1 places pump 1 of Louvar at the analogous location of roughly 5b of Aoki thus providing storage unit 6 above provided liquid driving unit).
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive or rendered moot by the new grounds of rejection.
Regarding Louvar, the previous embodiment relied upon (figure 3) is now replaced with the embodiment of figure 2 having storage above the second connection point (outlet of 6).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763